DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/29/2021 has been entered:  Claims 1, 4 - 5, 9 - 20, and 22 - 24 remain pending in the present application with claims 15 - 20 and 23 - 34 being withdrawn from consideration.

Election/Restrictions
Newly submitted claims 23 - 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Previously examined claim 4 (now canceled) indicated the container of photoactive agent being located between said separation chamber and said treatment container (e.g. Fig. 7).  Similar limitations directed to the same embodiment are now present in claim 1. New claims 23 and 24 recite the container of photoactive agent “at least one of said inlet and outlet is in direct flow communication with said one or more processing cassettes and the other of said inlet and outlet is in direct flow communication with said plasma container” (e.g. Fig. 9).
The species are independent or distinct because having the photoactive agent between different sections of the fluid circuit represent mutually exclusive arrangements. In addition, these species are not obvious variants of each other based on the current record.
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 - 24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (EP 2 620 171 A1), hereinafter Min, in view Min et al. (US 6,027,657), hereinafter Min’65, Bischof et al. (WO 03/049634 A1), hereinafter Bischof, and further in view of Carter et al. (US 4,294,247 A), hereinafter Carter.

Regarding claim 1, Min discloses a disposable fluid circuit for combined association with a cell separator and a separate irradiation device (Fig. 1, elements 10 and 20; paragraphs 1 and 15) comprising a patient access device for establishing flow communication with a patient (i.e. venipuncture needle; Fig. 4, elements 70 and 82; paragraph 30); a cell separation chamber in openable fluid communication with said patient access device (Figs. 2 - 4, element 14; paragraphs 28 and 30); a treatment container comprising walls made of a material that is transparent to light of a selected wavelength (Fig. 4, element 68; paragraph 40); tubing defining a sterile flow path between said separation chamber and said treatment container (Fig. 4; end of paragraph 17), said sterile flow path having length sufficient to allow for placement of said separation chamber within said cell separator and allow for placement of said treatment container in said separate irradiation device (Paragraph 29); and a container of photoactive agent integral with said circuit, said container having an outlet in openable flow communication with an outlet flow path (Fig. 4, element 69; paragraph 39), wherein the outlet is in direct flow communication with said one or more processing cassettes (the photoactive agent has an 
Further, Min describes using the apparatus of Min’657 to separate mononuclear cells, and incorporates Min’657 by reference. Min’657 explicitly teaches using cassettes with flow channels and valve stations (The first four paragraphs of Col. 5; Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically comprise the valve stations of Min’657 in the cassettes of Min. Doing so would assist in the collection and separation of mononuclear cells (Paragraph 27 of Min) and would allow for control over flow through the cassettes (Such as described in Col. 21, as well as Table 6 in Col. 22 of Min’657).
Min does not teach said container of photoactive agent having an inlet in openable flow communication with an inlet flow path or said first frangible cannula, or a first frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said inlet flow path and a second frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said treatment container, or wherein the inlet of the container of photoactive agent is in direct flow communication with one of said one or more processing cassettes and said outlet is in direct flow communication with said treatment container.
In the same field of endeavor as the applicant, Bischof teaches a fluid circuit for treating blood components (Figs. 1, 4, 5, and 10; paragraphs 29 - 30 and 57).
Bischof further teaches a container of photoactive agent (Fig. 10, element 40) which is situated between a treatment container and the rest of the blood circuit (Fig. 10 shows 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the container of photoactive agent to be directly upstream (i.e. closer to the patient) from the treatment container (i.e. between the treatment container and centrifuge/blood component supply) as taught by Bischof. Doing so would predictably result in the container of photoactive agent having an inlet in openable flow communication with an inlet flow path, and an outlet in openable flow communication with an outlet flow path, and further said inlet would be in direct flow communication with one of said one or more processing cassettes and said outlet would be in direct flow communication with said treatment container. It would have been obvious to do so as putting the photoactive agent in this location forces blood components to pass through before reaching the treatment container preventing a user from accidentally adding blood to the treatment container without the photoactive agent.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to try such an arrangement as Bischof presents a number of largely equivalent fluid circuits with different locations for the photoactive agent (i.e. pathogen inactivation treatment; Paragraph 35 indicates the treatment container may be attached at a number of different locations including via tubings 18, 20, or 22, or in the configuration shown in Fig. 10). In other words, Bischof illustrates a finite number of arrangements (i.e. 4, with connecting the photoactive agent via line 18 in Fig. 1 would be equivalent to the arrangement 
Additionally, modifying the location of the container of photoactive agent to be adjacent the treatment container as described above would also result in the outlet of container being in direct flow communication with the treatment container 68 and between the treatment container 68 and the rest of the circuit would result in the treatment container being situated “within” the fluid line 80 as shown in Fig. 4 of Min; see annotated Fig. 4 of Min below; also Paragraph 30 of Min indicates line 80 is for conveying mononuclear cells to and from separation container 68, thus would flow from the cassette 23R to the inlet of the container of photoactive agent, then from the outlet of the container of photoactive agent to the treatment container 68).
Bischof further teaches the use of frangible cannulas to control liquid flow between containers (i.e. tubings comprising frangible connectors which block flow in the unbroken state; Fig. 1, elements 18, 20 and 23; Paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sterile flow path of Min to comprise specifically frangible cannulas (e.g. by replacing the flow path entirely or by adding a frangible connector on the inlet and outlet of the photoactive agent 


    PNG
    media_image1.png
    726
    529
    media_image1.png
    Greyscale



As previously stated, in the same field of endeavor as the applicant, Bischof teaches a fluid circuit for treating blood components (Figs. 1, 4, 5, and 10; paragraphs 29 - 30 and 57).
Bischof further teaches a container of photoactive agent (Fig. 10, element 40) which is situated between a treatment container and the rest of the blood circuit (Fig. 10 shows photoactive agent container 40 in the flow path between treatment 42 and separated blood component container 12 as well as the rest of the circuit denoted by the partially drawn tubes; also see Paragraphs 33, 35 and 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the container of photoactive agent to be directly upstream (i.e. closer to the patient) from the treatment container (i.e. between the treatment container and the rest of the circuit, including the blood separation container) as taught by Bischof. Doing so would predictably result in the container of photoactive agent being located between said separation chamber and said treatment container. It would have been obvious to do so as putting the photoactive agent in this location forces blood components to pass through before reaching the treatment container preventing a user from accidentally adding blood to the treatment container without the photoactive agent.

.

Claims 9 - 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Min, in view of Min’657, Bischof and Carter, and further in view of Stonig et al. (EP 2 777 754 A1) and Payrat et al. (US 2012/0269679 A1), hereinafter Payrat.

Regarding claim 9, Min discloses a separator unit for separating blood into blood components (i.e. centrifuge; Figs. 1 and 4, element 10; paragraph 28); a irradiation unit for treating a separated blood component (Figs. 1 and 4, element 20; paragraphs 29 and 43); a controller configured to effect the separation of blood into blood components, effect the conveying of the separated blood components through a disposable fluid circuit, and to effect the treatment of said separated component (paragraphs 31, 39, and 42); a disposable fluid circuit for combined association with a cell separator and a separate irradiation device (Fig. 1, elements 10 and 20; paragraphs 1 and 15) comprising a patient access device for establishing flow communication with a patient (i.e. venipuncture needle; Fig. 4, elements 70 and 82; paragraph 30); a cell separation chamber in openable fluid communication with said patient access device (Figs. 2 - 4, element 14; paragraphs 28 and 30); a treatment container comprising walls made of a material that is transparent to light of a selected wavelength (Fig. 4, element 68; paragraph 40); one or more processing cassettes including flow channels (Figs. 2 and 4, elements 23L, 23M, and 23R; Paragraph 28); tubing defining a sterile flow path between said 
Further, Min describes using the apparatus of Min’657 to separate mononuclear cells, and incorporates Min’657 by reference. Min’657 explicitly teaches using cassettes with flow channels and valve stations (The first four paragraphs of Col. 5; Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically comprise the valve stations of Min’657 in the cassettes of Min. Doing so would assist in the collection and separation of mononuclear cells (Paragraph 27 of Min) and would allow for control over flow through the cassettes (Such as described in Col. 21, as well as Table 6 in Col. 22 of Min’657).
Min does not explicitly state that the separator unit and irradiation units are reusable, said container of photoactive agent having an inlet in openable flow communication with an inlet flow path, wherein at least one of the inlet or outlet is in direct flow communication with said one or more processing cassettes, or said first frangible cannula, or a first frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said inlet 
Given that Min distinguishes the fluid circuit being specifically disposable (while the separator unit 10 and irradiation unit 20 have no such distinction; paragraph 16), it would be apparent to one of ordinary skill in the art that the separator unit and irradiation unit are intended to be reusable. Further, given the lack of structure provided with the limitation of the separator unit and irradiation unit being reusable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the separator unit and irradiation unit taught by Min would be capable of meeting this limitation.
However, Min does not teach said container of photoactive agent having an inlet in openable flow communication with an inlet flow path or said first frangible cannula, or a first frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said inlet flow path and a second frangible cannula for preventing flow of photoactive agent from said container of photoactive agent to said treatment container.
In the same field of endeavor as the applicant, Bischof teaches a fluid circuit for treating blood components (Figs. 1, 4, 5, and 10; paragraphs 29 - 30 and 57).
Bischof further teaches a container of photoactive agent (Fig. 10, element 40) which is situated between a treatment container and the rest of the blood circuit (Fig. 10 shows photoactive agent container 40 in the flow path between treatment 42 and container 12 as well 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the container of photoactive agent to be directly upstream (i.e. closer to the patient) from the treatment container (i.e. between the treatment container and centrifuge/blood component supply) as taught by Bischof. Doing so would predictably result in the container of photoactive agent having an inlet in openable flow communication with an inlet flow path, and an outlet in openable flow communication with an outlet flow path. It would have been obvious to do so as putting the photoactive agent in this location forces blood components to pass through before reaching the treatment container preventing a user from accidentally adding blood to the treatment container without the photoactive agent.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date to try such an arrangement as Bischof presents a number of largely equivalent fluid circuits with different locations for the photoactive agent (i.e. pathogen inactivation treatment; Paragraph 35 indicates the treatment container may be attached at a number of different locations including via tubings 18, 20, or 22, or in the configuration shown in Fig. 10). In other words, Bischof illustrates a finite number of arrangements (i.e. 4, with connecting the photoactive agent via line 18 in Fig. 1 would be equivalent to the arrangement in Fig. 4 of Min). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date that repositioning the container of photoactive agent of Min to be directly upstream (i.e. closer to the patient) from the treatment container (i.e. between the 
Additionally, modifying the location of the container of photoactive agent to be adjacent the treatment container as described above would also result in the outlet of container being in direct flow communication with said one or more processing cassettes (in line with the teachings of Bischof, positioning the container photoactive agent adjacent to the treatment container 68 and between the treatment container 68 and the rest of the circuit would result in the treatment container being situated “within” the fluid line 80 as shown in Fig. 4 of Min).
Bischof further teaches the use of frangible cannulas to control liquid flow between containers (i.e. tubings comprising frangible connectors which block flow in the unbroken state; Fig. 1, elements 18, 20 and 23; Paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sterile flow path of Min to comprise specifically frangible cannulas (e.g. by replacing the flow path entirely or by adding a frangible connector on the inlet and outlet of the photoactive agent container; Fig. 1, element 23; described in paragraph 31). Doing so would allow for greater control over the flow of blood components and treatment substrates (such as preventing the photoactive agent from exiting the container or blood components entering the container prematurely) without compromising the sterile environment of the cannula, as recognized by Bischof and Carter (Paragraph 13 of Bischof discloses the frangible connector being used comes from Carter; see Carter, Col. 1, lines 10 - 20).

In the same field of endeavor as the applicant, Stonig teaches an automated cannula breaker designed for use with blood treatment circuits and is configured to receive at least one cannula (Fig. 1, element 26 on sides 28 and 30; paragraphs 38, 39 and 50). Stonig further teaches that additional cannula breaking apparatuses can be arranged on the device in any desired orientation for cooperation with a desired cannula or bag containing a frangible cannula to be broken (i.e. can be configured for use with the cannula preventing flow to the container of photoactive agent; paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Min, Bischof, and Carter to comprise at least one cannula breaker on the sides of the separator unit (element 10 of Min) in an analogous manner as taught in Fig. 1 of Stonig. Doing so would allow for the automation of the breaking of the cannulas (recognized in paragraph 3 of Stonig), which would reduce the need for a technician to operate the system and also reduce the potential for human error by said technician.
Min in view of Min’657, Bischof, Carter, Stonig, and Payrat still do not teach the automated cannula breaker being configured to initiate breaking of one or more cannulas when the separated blood components exits the separation chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Min in view of Min’657, Bischof, Carter, and Stonig to comprise the optical sensor of Payrat. Doing so would thus allow the automated cannula breaker to be configured to initiate breaking of the one or more cannulas when the separated blood components exits the separation chamber in the same manner as described in Payrat. Doing so would be obvious to ensure the desired blood component exits the separation chamber and the blood flows circuit is not prematurely interrupted by breaking of said cannulas before the blood components reach the desired section (e.g. before reaching the treatment container).

Regarding claim 10, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Bischof further teaches the use of a frangible cannula attached to the container of photoactive agent for preventing flow to said container of photoactive agent (frangible cannula 20 is attached to synthetic media container 16; paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sterile flow path of Min to comprise 

Regarding claim 11, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches two cannula breakers (Fig. 1, element 26 on sides 28 and 30; paragraphs 38, 39, and 50) configured for use with any two frangible cannulas taught by Bischof, Carter, Stonig, and Payrat (Paragraph 43 teaches the adaptable application on the cannula breakers taught by Stonig).

Regarding claim 12, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches an automated cannula breaker disposed on the reusable separator unit (Fig. 1, element 26).

Regarding claim 13, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. They do not teach the cannula breaker being carried by the reusable irradiation unit.
In re Japikse, 86 USPQ 70.

Regarding claim 14, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches the automated cannula breaker comprising a programmable control system which can accommodate a number of protocols (Paragraph 55). Min also teaches a programmable controller which can automatically deliver photoactive agent based on the volume of a collected blood component (i.e. mononuclear cells; Paragraph 39). In other words, Stonig teaches a programmable cannula breaker to control flow and Min teaches a programmable controller which controls flow based on a pre-determined volume of a target blood component. Thus, it would have been obvious to 

Regarding claim 22, Min in view of Min’657, Bischof, Carter, Stonig, and Payrat substantially disclose the invention as claimed. Stonig further teaches having to cannula breaking apparatuses (Paragraph 39), and that additional cannula breaking apparatuses can be arranged on the device in any desired orientation for cooperation with a desired cannula or bag containing a frangible cannula to be broken (i.e. can be configured for use with the cannula preventing flow to the container of photoactive agent; paragraph 43). As such, Stonig teaches the automatic cannula breaker being configured to receive a first and second frangible cannula.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Min, Bischof, Carter, Stonig, and Payrat to further comprise additional cannula breakers on the sides of the separator unit (element 10 of Min; i.e. what would comprise the automatic cannula breaker) in an analogous manner as taught in Fig. 1 of Stonig. Doing so would allow for the automation of the breaking of the cannulas (recognized in paragraph 3 of Stonig), including the first and second frangible cannulas, which would reduce the need for a technician to operate the system and also reduce the potential for human error by said technician.

Response to Arguments
Regarding claim 1, Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant argues Bischof relates to a system for converting blood into a platelet product which is then suitable for treatment. While Bischof’s primary objective may be “treatment-ready” platelets, Bischof ultimately still teaches the treatment of platelets (Applicant notes a 65:35 ratio, said ratio still includes platelets) with a photoactive agent and UV light (Paragraph 45 of Bischof describe the use of a photochemical compound and UV light as the intended treatment for said platelet product, it would have been obvious to a person of ordinary skill in the art that this is the same treatment referred to in regards to the “treatment” container 42).
Given both Min and Bischof relate to treating platelets with a photoactive agent and UV light, it would have been obvious to a person of ordinary skill in the art before the effective filling date that, the treatment container of Bischof would be largely analogous to the treatment container of Min, and thus would appreciate the relevancy of the teachings of Bischof.
Applicant further argues Bischof does not teach the positioning of the photoactive agent container relative to a cassette. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Bischof is not used to teach a cassette, merely the photoactive agent container being directly adjacent the treatment container. Said 
Applicant argues it is irrelevant to Bischof where the photoactive agent container is placed. However, Applicant also appears to place no criticality on the claimed location of the photoactive agent container (Applicant appears discloses multiple locations for the photoactive agent container which appear to all function analogously; e.g. Figs. 3, 7, and 9 of Applicant’s specification).
Applicant notes the claimed location provides for the delivery of the photoactive agent in the course of the processing of separated blood components, without the need for making a separate connection. However, this does not appear to be stated in the claims or specification. Further, the configuration in Fig. 10 of Bischof also shows having the photoactive agent in the blood flow circuit in a manner that would negate the need for a separate connection as shown in Fig. 4 of Min.
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the amended limitations are found in Payrat which teaches using a sensor to monitor when containers are emptied of blood components, and breaking a cannula in response (see rejection of claim 1 above).
Applicant's arguments regarding claims 23 and 24 are moot as claims 23 - 24 are directed to an invention that is independent or distinct from the invention originally claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781